Citation Nr: 1737373	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  07-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1971 to March 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in December 2008, which denied service connection for diabetes mellitus, and October 2009, which denied service connection for a heart disorder and hypertension.  

In November 2011, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of the hearing is associated with the record.

In December 2012, the Board denied the claims of service connection for diabetes mellitus, a heart disorder, and hypertension (this decision also granted service connection for a right elbow disability and remanded the matter of an increased rating for a right thumb disability).  The Veteran appealed the portion of the decision which denied service connection for diabetes mellitus, a heart disorder, and hypertension to the United States Court of Appeals for Veterans Claims (Court).  In August 2013 the Court granted a July 2013 Joint Motion for Remand (JMR) which vacated the December 2012 Board decision with regard to the issues of service connection for diabetes mellitus, a heart disorder, and hypertension and remanded the claims to the Board for further consideration consistent with the terms of the JMR.  The Board remanded these matters for additional development in July 2014 (when it also granted an increased staged rating for a right thumb disability), November 2015 (when it also denied referral of the right thumb disability for extraschedular consideration) and December 2016.  
In September 2016 the Veteran was advised that the VLJ who conducted his hearing was no longer employed by the Board.  He was provided the opportunity to request another Board hearing.  In October 2016 he responded that he did not wish to appear at another hearing.  

The claims file includes evidence which has been added to the record since the most recent supplemental statement of the case.  The Board finds that a waiver of consideration of such evidence by the agency of original jurisdiction (AOJ) is not necessary because the evidence is not pertinent to the issue on appeal (shows ongoing treatment and does not include evidence as to the etiology of the Veteran's claimed disorders).  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or to have otherwise been exposed to herbicides in service.

2.  Diabetes mellitus was not manifested in service or in the first post-service year, and is not shown to be related to his service.

3.  A heart disorder (coronary artery disease and mitral valve disorder) was initially manifested many years after service, is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.

4.  Hypertension was initially manifested many years after service, is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection for a heart disorder (coronary artery disease and mitral valve disorder) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to a July 2014 Board remand for action consistent with the July 2013 JMR granted by the Court, by an October 2014 letter, VA notified the Veteran of the evidence required to substantiate his service connection claims, including verification of his alleged exposure to herbicides during active duty in Alaska, and provided him with a copy of the "Memorandum for the Record" (subject: Herbicide use in Thailand during the Vietnam Era) at M21-1MR, Pt. IV, Subp. ii, Chap. 2, § C.10.r., to which the Board referred in the December 2012 decision in denying his claims.  Further, after a second December 2015 request for additional information from the Veteran regarding the circumstances of his claimed herbicide exposure, the Veteran responded that he was exposed to Agent Orange from the vehicles and equipment returning from Vietnam (essentially repeating his prior assertions of herbicide exposure during service in Alaska).  Thereafter, in a January 2016 Memorandum, the Appeals Management Center (AMC) determined that "there is not sufficient information to initiate a JSRRC request due to the unverifiable circumstances surrounding the Veteran's exposure."  Therefore, "the Veteran's exposure to herbicides is unverifiable, and cannot be conceded."  

The Veteran was also afforded VA heart conditions and hypertension examinations in July 2015.  The VA examiner completed all necessary testing, examined and interviewed the Veteran, reviewed his claims file and provided an opinion as to the nature and etiology of the Veteran's claimed hypertension and heart disorders.  In addition, pursuant to the November 2015 and December 2016 Board remands, the RO secured December 2015 and February 2017 addendum opinions which (cumulatively) are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Review of the record also shows that the Veteran's service treatment records (STRs), pertinent VA and private treatment records and records from the Social Security Administration (SSA) have been obtained.  Accordingly, the Board concludes that July 2014, November 2015 and December 2016 remand instructions (and the instructions of the July 2013 JMR contemplated by those remands) have been satisfied, and the Veteran has not made a contention to the contrary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

In addition, the Board finds that a medical opinion as to the matter of the etiology of the claimed diabetes mellitus is not required because an opinion is only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran's sole contention is that his diabetes mellitus is due to in-service herbicide exposure.  As explained below, there is no credible evidence of in-service herbicide exposure.  As there is no in-service event, no credible link may be established between the claimed disability and service.  Thus, a nexus opinion is not necessary to substantiate the claim of service connection for diabetes mellitus.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (including diabetes mellitus, hypertension, and a heart disorder (as cardiovascular renal disease)) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned diseases).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  

Additionally, Veterans who served (a) in the Republic of Vietnam between January 9, 1962, to May 7, 1975, or (b) in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6) (2014). Exposure to Agent Orange may also be conceded on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.

If a Veteran was presumptively exposed to an herbicide agent during active military, naval, or air service, certain diseases (to include as pertinent here type 2 diabetes mellitus and ischemic heart disease (which does not include hypertension)) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

If the Veteran did not serve in the Republic of Vietnam, Korea, or Thailand as described above, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

In the present case, the Veteran claims Agent Orange exposure while he was stationed in Alaska from 1972 to 1974.  Thus, and the presumptive provisions pertaining to Agent Orange exposure do not apply to his claim.  38 C.F.R. § 3.307(a)(6).  During his November 2011 Board hearing (and in a December 2015 statement), the Veteran described a two-month detail (on a decontamination team) he spent cleaning planes and other equipment that had been shipped to Alaska from Vietnam.  As the planes and equipment had been shipped from Vietnam, he believes the planes and equipment to have been covered with exfoliants including Agent Orange.  Through contact with these planes and this equipment, he asserts that he was exposed to herbicide agents on a secondary basis.  The Veteran's reports of inservice herbicide agent exposure do not constitute competent medical or scientific evidence that he was exposed to herbicides via aircraft.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Veteran's service personnel records show he was stationed in Alaska from January 1972 to April 1974 (during the Vietnam War) and his military occupational specialty during this period was equipment and petroleum storage specialist.  His service records do not show that any of the equipment he handled was shipped from Vietnam to Alaska or that he had any exposure to herbicide agents, either directly, or as a result of secondary exposure to contaminated planes and equipment.  Further, after obtaining additional information from the Veteran (the December 2015 statement) regarding his claimed herbicide exposure during his military service, the Appeals Management Office reviewed the record and guidelines for verification of herbicide exposure and, in a January 2016 Memorandum, determined that "there is not sufficient information to initiate a JSRRC request due to the unverifiable circumstances surrounding the Veteran's exposure."  Therefore, "the Veteran's exposure to herbicides is unverifiable, and cannot be conceded."  The Board agrees.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran's STRs are silent as to findings of or treatment for diabetes mellitus.  These records include an undated Chronological Record of Medical Care which notes no history of diabetes, a January 1978 Dental Patient Medical History Questionnaire which notes no diabetes or sugar in urine and the Veteran's February 1979 separation examination report which notes a clinically normal endocrinology evaluation.  

Review of the record shows that the Veteran was first diagnosed with impaired glucose tolerance in February 1992 and diabetes mellitus in June 1992, nearly 13 years after service.  See, e.g., July 2, 2008 letter from T. D.S. K, M.D. from Kaiser Permanente.  

The record does not show (and it is not alleged) that diabetes mellitus was manifested in service or during the Veteran's first postservice year.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (for diabetes as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

As noted above, the Veteran has testified that he developed diabetes mellitus as a result of exposure to herbicide agents while he was stationed in Alaska from 1972 to 1974.  See, e.g, November 2011 hearing transcript and December 2015 statement from the Veteran describing his herbicide exposure.  However, as explained above, the Veteran's inservice herbicide agent exposure cannot be presumed or conceded, so service connection cannot be granted under that theory of entitlement.  

There is no evidence in the claims file indicating that any of the Veteran's treating providers found a relationship between his diabetes mellitus and his active service.  Although diabetes mellitus is a chronic disease, the probative evidence in the record does not support a finding of postservice continuity of diabetes mellitus symptomatology.  The Veteran has not alleged, and the evidence does not show, that he had diabetes symptoms in service which have continued to the present. 

In summary, the medical evidence shows that the Veteran has diabetes mellitus that became manifest many years after his separation from service.  There is no competent evidence that shows or suggests that the diabetes may be etiologically related to his service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim and the appeal in this matter must be denied.

Heart Disorder

The Veteran claims that he first experienced symptoms associated with coronary artery disease in 1973 while he was stationed at Fort Richardson in Alaska.  At his November 2011 hearing before the Board, the Veteran described going to sick call for complaints of chest tightness and shortness of breath.  He reportedly underwent ECG examination, which was negative for evidence of any abnormalities.  Thereafter, he recalled continued shortness of breath during physical training and shortly afterwards and, on occasion, being required to modify his physical training due to his shortness of breath.  Following separation from service, the Veteran continued to experience shortness of breath with physical activity such as climbing stairs.  After seeking treatment in 2009 for chest tightness and shortness of breath, his symptoms were diagnosed as coronary artery disease.  As he experienced similar symptoms during service, the Veteran claims  that he is entitled to service connection for his heart disorder.  Alternatively, he claims that his heart disorder is related to his diabetes mellitus, and that he is entitled to service connection on a secondary basis.

The Veteran's STRs note respiratory complaints; however, these records are silent as to complaints of or treatment for a heart disorder.  His heart was clinically normal on examination in January 1976 and he reported no history of heart trouble or vascular disease.  On February 1979 separation examination, his heart was clinically normal and he reported no history of heart trouble.  An undated Chronological Record of Medical Care notes he reported no history of heart disease.  Similarly, a January 1978 Dental Patient Medical History Questionnaire notes that he had never been told that he had heart trouble.  

Review of the record shows that, in April 2003, the Veteran sought emergency medical attention for chest pain with substernal heaviness that rotated to the left shoulder and arm, and was associated with shortness of breath, nausea, and diaphoresis.  His medical history was considered to be remarkable for hypertension.  On examination, he admitted that over the past several months he had had "inklings" of substernal heaviness during exertion, or when he was extremely fatigued, and, on occasion, when he was climbing off his crane at work.  Physical work up and testing resulted in a diagnosis of acute coronary syndrome; there were no signs of infarct or acute ischemia.  

In April 2009, the Veteran sought treatment for a two-year history of "crushing chest tightness" associated with dyspnea on exertion and at rest.  During exercise stress testing, he collapsed, became bradycardic and was admitted to the hospital for a full cardiac work up.  His symptoms were diagnosed as coronary artery disease.  In May 2009, the Veteran underwent coronary artery bypass grafting (CABG) and mitral valve replacement.  Since May 2009, he has been treated for coronary artery disease.

A July 2015 VA heart conditions examination report includes a diagnosis of coronary artery disease.  The examiner noted the Veteran's military service from 1974 to 1979, his work at the Pearl Harbor shipyard for many years and his history of heart disease diagnosis in July 2009, when he required a two vessel CABG and mitral valve replacement.  Based on examination of the Veteran and review of his medical history, the examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's heart condition was incurred in or caused by service because the STRs do not show that he suffered from heart disease during his military service.  

In a December 2016 addendum opinion, the examiner who conducted the July 2015 examination explained that, when the Veteran appeared for treatment in 2005, he was already being treated for diabetes mellitus, hypertension and hyperlipidemia, marking him as at "very high risk for the future development of coronary artery disease."  The examiner further explained that "it is less likely than not" that the Veteran's complaints of chest pain in the 1970's represented heart disease because he "left the service at age 27 and had not yet developed heart disease and more likely than not would have developed it whatever career choice he made because of his heavy load of risk factors."  

In a February 2017 medical advisory opinion, an examiner other than the physician who provided the July 2015 and December 2016 opinions, performed a detailed review of the record and opined that "it is less likely as not" that the Veteran's heart condition was incurred in or caused by service or manifested within the first post service year.  The examiner explained:  

Review of medical records notes evaluations during service of chest pain or chest tightness.  However, review of the evaluations regarding this complaint was usually associated with URIs [upper respiratory infections] that noted repetitive coughing.  Review of medical literature notes that most diseases that affect the respiratory passages can result in coughing and chest pain, as infections of the respiratory passages is the most common cause of chest pain accompanied by cough.  In regards to the veteran's statement of being treated for chest pain in 1973, review of his medical records do note evaluations done at US Army Health Clinic and Elmendorf AFB during that time period but there is no record of being treated with an EKG or IV during or about 1973.  In addition, review of medical records notes no evaluations that note any SOB with running, nor are there any physical profiles issued to limit any physical activity due to SOB or chest pain.  Further review of his medical records do note injuries due to various physical activities to include combat football.  There were also two buddy statements that noted of being involved in intramural sports and interservice sports, that reportedly was part of their daily lives, which would not support having any limitations from any heart disease or shortness of breath.  Further review of Kaiser medical records notes veteran being diagnosed with diabetes in 1992 at about the same time he was diagnosed with hypertension.  Subsequent evaluations make no mention of any heart concerns until 2/14/03, when the veteran was diagnosed with acute coronary syndrome, hyperlipidemia, diabetes mellitus, and hypertension, that noted on an admission history and physical "that over past several months has had little inklings of the substernal heaviness during exertion and when extremely fatigued"; that admission history noted +risk factors of HTN, hyperlipidemia, obesity, and that he was quite physically active including basketball, golf.  ... Further review of the medical records notes that since 2009, veteran has been diagnosed with CAD and underwent 2-vessel CABG, as well as mitral valve stenosis and underwent replacement of his mitral valve, with both conditions being treated by the same surgery in May 2009.  Though he may [have] had complaints of chest tightness and pain during service, these were associated with respiratory infections which as noted above [are] known to be associated with chest pain.  In addition, his medical records do not note any onset of CAD within the first post-service year, nor is it medically related to the veteran's service. 

The record does not show (and it is not alleged) that the Veteran's heart disorder (coronary artery disease and mitral valve disorder) was manifested in service or during his first postservice year.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (for cardiovascular renal disease as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

Although the Veteran has not claimed service connection for coronary artery disease as due to his alleged exposure to herbicide agents; it is noted that ischemic heart disease, including coronary artery disease, has been added to the list of diseases presumed to be associated with a history of exposure to herbicide agents.  However, as explained above, inservice herbicide agent exposure cannot be presumed or conceded.  

The only competent (medical) evidence of record in this matter, found in the opinions of VA examiners, is against the Veteran's claim.  The Board finds particularly probative the February 2017 medical advisory opinion.  In concluding that the Veteran's heart disorder was not caused or aggravated by service(or manifested in the first post service year), the examiner provided detailed rationale for the opinion, citing to supporting factual data and medical literature.  As such, the opinion is probative evidence in the matter.  Because there is no probative evidence to the contrary, it is persuasive.

Finally, insofar as the Veteran asserts that his heart disorder is related to his nonservice-connected diabetes mellitus, the Board concludes that such assertion is without legal merit, as entitlement to secondary service connection presupposes the existence of an established service-connected disability.  In this decision, the Board has denied service connection for diabetes mellitus, and there is no competent evidence of record showing that any cardiovascular disorder is proximately due to or the result of any service-connected disability.  As such, service connection for a heart disorder is not warranted on a secondary basis.

The Board has considered the Veteran's allegations that he has a heart disorder that was initially manifested as chest tightness and shortness of breath in service.  However, although he is competent to testify as to symptoms he experienced in service, the diagnosis of a heart disability cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of a heart disorder manifested by chest tightness and shortness of breath has no probative value.  The probative medical evidence has specifically stated that the Veteran's symptomatology in service was associated with respiratory disorders and was unrelated to his heart disease.  Further, although coronary artery disease is a chronic disease, the probative evidence in the record, including the 2017 medical opinion, does not support a finding of inservice coronary artery disease symptomatology followed by postservice continuity of coronary artery disease symptomatology.  

In summary, the medical evidence shows that the Veteran has a heart disorder (coronary artery disease and mitral valve disorder) that became manifest many years after his separation from service.  There is no competent evidence that shows or suggests that his heart disorder may be etiologically related to his service or to a service-connected disability.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim and the appeal in this matter must be denied.

Hypertension

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's STRs include blood pressure readings of 154/72 (April 1974), 130/88 (March 1978), 132/100 (July 1978) and 118/88 (February 1979).  These records show that in February 1978 his weight was recorded as 248 lbs., a 72 lb. weight gain from the time he entered service.  He was referred to the diet clinic for a weight reduction program.  Subsequent records dated through January 1979 show that the Veteran's weight continued to be monitored, but that his efforts were largely unsuccessful.  None of the records associated with his weight loss efforts include notations pertaining to his blood pressure.  On examination in February 1979, prior to separation from service, the Veteran weighed 235 lbs.  At that time, he denied ever having had, or currently having, high blood pressure.  

At his November 2011 Board hearing, the Veteran testified that he had first been told or was diagnosed with hypertension during his tours in Fort Lewis, Washington, but later he indicate during the hearing that he was first officially diagnosed with hypertension when he was using Kaiser, a private insurance company, presumably after service.  He testified that he had not taken blood pressure medication in service but was given "salt pills" and had been placed on a weight loss program.  The Veteran recalled beginning to experience headaches associated with high blood pressure shortly after his separation from service.  He reported that he first started taking hypertension medication about 25 years before he appeared for the November 2011 hearing (approximately 1986).  The Veteran testified that his treating physician at Kaiser had informed him that he thought the hypertension was related to service.  When questioned as to whether he had submitted records from this physician to VA, the Veteran confirmed that VA had those records.

Despite the Veteran's contentions, review of the clinical evidence of record shows that the first diagnosis of hypertension was in March 1992, 19 years after his separation from service.  In addition, although the Veteran reported that his physician had informed him that his hypertension was related to his active service, such is not reflected in the physician's records, or in any of the other evidence of record.  

Concerning his recollection of the diagnosis of hypertension as the result of service, which the Veteran stated his private treating physician told him many years ago, absent medical evidence of such etiology opinion or other medical findings or evidence tending to support the Veteran's recollections, the Veteran's recollections, as remote in time as they are, are insufficient to constitute either a medical diagnosis and etiology, or a medical diagnosis and findings of chronic condition manifested to the required degree within the presumptive period specified by the regulations.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) ("any statement of [an] appellant as to what a doctor told him ... is insufficient to establish a medical diagnosis.").

A July 2015 VA hypertension examination report includes a diagnosis of hypertension.  The examiner noted the Veteran's military service from 1974 to 1979, to include no high or low blood pressure noted on service separation examination, and his work at the Pearl Harbor shipyard for 33 years.  Based on examination of the Veteran and review of his medical history, the examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's hypertension was incurred in or caused by service because the STRs do not show that he suffered from hypertension during his military service.  

In a December 2016 addendum opinion, the examiner who conducted the July 2015 examination noted that "it is less likely than not that [the Veteran's] hypertension arose during service or is otherwise related to service because 95%+ of HBP [high blood pressure] is hereditary and tends to first appear in affected individuals in the middle 30's."  The examiner noted that the "Veteran left the service at age 27 and had not yet developed hypertension and more likely than not would have developed it whatever career choice he made."  

In a February 2017 medical advisory opinion, an examiner other than the physician who provided the July 2015 and December 2016 opinions, performed a detailed review of the record and opined that "it is less likely as not" that the Veteran's hypertension was incurred in or caused by service or manifested within the first post service year.  The examiner explained:  

Review of medical records during active service noted 2 elevated blood pressure readings, the first was in 1974 with BP=154/72 and the second was in 1978 after suffering from a testicular injury with pain.  Further review of medical records notes diagnosis of hypertension in 1992, at the same time he was diagnosed with impaired glucose tolerance, and was subsequently started on medications.  In review of his medical records during service, periodic blood pressure elevations are not diagnostic of hypertension, as many factors can cause an elevated blood pressure including stress, pain, fear, fever, etc; and his blood pressure measurements during service were not diagnostic nor consistent with hypertension.  In addition during active service, veteran was at increased risk of developing hypertension due to his weight gain, as being obese or overweight is a known risk factor for developing hypertension.  Review of his evaluations especially in 1978 makes note of his weight and being placed on a weight reduction program, but there is/are no mention of any concern for hypertension since veteran at the time did not have hypertension.  Having risk factors for developing hypertension does not equate to having hypertension.  However, the concern for his weight causing hypertension is consistent with the veteran's reported statements noted on his hearing testimony.  Further review of Kaiser medical records notes veteran's weight increased after leaving service, which certainly would have increased his risk for developing hypertension until he was diagnosed with hypertension in 1992.  Therefore, after review of all his medical records, his hypertension is less likely as not incurred in or caused by the claimed inservice injury, event or illness, nor manifested to a compensable degree within one year post-service, or otherwise medically related to his service.

The preponderance of the evidence is against a finding that the Veteran's hypertension was manifested in service or during the his first postservice year.  The Board recognizes elevated blood pressure readings noted in the Veteran's STRs; however, the highly probative and persuasive medical opinions, noted above, explained that these readings were not diagnostic for hypertension.  Further, VA criteria for a diagnosis of hypertension is diastolic pressure that is predominantly 90 mm or greater.  Id.  Here, there is no evidence that the Veteran had diastolic pressure predominantly 90 mm or greater during his period of active service.  Neither is there in-service evidence of isolated systolic hypertension (systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm), such that the criteria for a diagnosis of isolated systolic hypertension in service were met.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (for cardiovascular renal disease as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.

Further, the Board has considered the Veteran's statements that he had headaches after service which he believes were a symptom of hypertension.  Although hypertension is a chronic disease, the most probative and persuasive evidence in the record, including the 2017 medical opinion, does not support a finding of inservice hypertension symptomatology followed by postservice continuity of hypertension symptomatology so as to warrant service connection on the basis of continuity of symptomatology.

In addition, the only competent (medical) evidence of record addressing a relationship between hypertension and service, found in the opinions of VA examiners, is against the Veteran's claim.  The Board finds particularly probative in this matter the February 2017 medical advisory opinion.  In concluding that the Veteran's hypertension was not caused or aggravated by service (or manifested in the first post service year), the examiner provided detailed rationale for the opinion, citing to supporting factual data and medical literature.  As such, the opinion is probative evidence in the matter.  Because there is no probative evidence to the contrary, it is persuasive.

The Veteran's own statements alleging his hypertension was initially manifested by elevated blood pressure readings in service and headaches thereafter are not competent evidence in this matter.  The diagnosis of hypertension is a medical question that requires medical expertise.  He is a layperson without the requisite medical expertise.  See Jandreau, 492 F.3d at 1377.

In summary, the medical evidence shows that the Veteran has hypertension that first became manifest many years after his separation from service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim and the appeal in this matter must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


